FILED
                           NOT FOR PUBLICATION                              JUN 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50212

              Plaintiff - Appellee,              D.C. No. 5:07-cr-00032-VAP-3

  v.
                                                 MEMORANDUM *
LUIS CARLOS RENDON-AGUDELO,

              Defendant - Appellant.




                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                              Submitted June 5, 2012 **
                                Pasadena, California

Before: KOZINSKI, Chief Judge, TROTT and THOMAS, Circuit Judges.

       Luis Carlos Rendon-Agudelo appeals his conviction for conspiring to import

and distribute cocaine. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          I

      The evidence presented at trial was sufficient to convict Rendon-Agudelo.

A defendant may be convicted of knowing participation in a conspiracy if the

evidence establishes beyond a reasonable doubt “even a slight connection”

between the defendant and the conspiracy. United States v. Perlaza, 439 F.3d

1149, 1177 (9th Cir. 2006) (internal quotation marks omitted). In this case, the

Government presented testimonial, photographic, audio, and video evidence of

Rendon-Agudelo meeting and discussing the proposed cocaine shipments with the

other conspirators. A rational juror could have concluded that Rendon-Agudelo

was a co-conspirator based on this and other evidence introduced at trial.

                                          II

      The district court did not err by admitting testimony about Rendon-

Agudelo’s ownership of a drug shipment. The judge struck the testimony, and

promptly instructed the jury to disregard the witness’s statement. See

Supplemental Excerpts of Record at 671. Jurors are presumed to follow the court’s

instructions. See Jones v. United States, 527 U.S. 373, 400 n.14 (1999).

                                         III

      The district court did not err by giving a jury instruction that incorporated

language from United States v. Causey, 835 F.2d 1289, 1292 (9th Cir. 1987). If a


                                         -2-
jury instruction fairly conveys the elements of the offense, this Court reviews its

specific formulation for abuse of discretion. United States v. Frega, 179 F.3d 793,

806 n.16 (9th Cir. 1999). When the government charges a defendant with aiding

and abetting under 18 U.S.C. § 2(b), “the government need not prove that someone

other than the defendant was guilty of the substantive crime.” Causey, 835 F.2d at

1292. Rendon-Agudelo was charged with aiding and abetting a Government

informant’s importation of cocaine into the United States. A defendant can be

convicted of aiding and abetting an undercover informant where he directs the

informant to undertake acts that would be criminal if the defendant undertook them

himself. See United States v. Gould, 419 F.2d 825, 826 (9th Cir. 1969) (per

curiam).

      AFFIRMED.




                                          -3-